Exhibit 10.1
 
CONVERSION AND RELEASE
 
This Conversion and Release (the “Release”) is dated as of March 21,
2011.  Pollex, Inc. (the “Company”) on the one hand, and Joytoto Co, Ltd. (the
“Holder”) on the other hand, hereby acknowledge and agree that the Company
currently owes the Holder $80,000 (the “Indebtedness”).  The Holder, hereby
agree to convert $20,000 of the Indebtedness, into 166,000 shares (the “Shares”)
of common stock of the Company (that portion of the Indebtedness converted, the
“Converted Indebtedness”).
 
Following the conversion, (1) all of the Holders’ rights and claims to the
Converted Indebtedness are hereby terminated, forgiven and discharged, and the
Holders are not entitled to any other payments from the Company and/or its
affiliates (including parent entities) with respect to the Converted
Indebtedness, (2) all of the Holders irrevocably and unconditionally release the
Company, its predecessors,  its parents, subsidiaries, affiliates, and past,
present and future officers, directors, agents, consultants, employees,
representatives, and insurers, as applicable, together with all successors and
assigns of any of the foregoing (collectively, the “Released Parties”), of and
from all claims, demands, actions, causes of action, rights of action,
contracts, controversies, covenants, obligations, agreements, damages,
penalties, interest, fees, expenses, costs, remedies, reckonings, extents,
responsibilities, liabilities, suits, and proceedings of whatsoever kind,
nature, or description, direct or indirect, vested or contingent, known or
unknown, suspected or unsuspected, in contract, tort, law, equity, or otherwise,
under the laws of any jurisdiction, that the Holders or their legal
representatives, successors or assigns, ever had, now have, or hereafter can,
shall, or may have, against the Released Parties, for, upon, or by reason of any
matter, cause, or thing whatsoever from the beginning of the world through, and
including, the date of conversion, as it relates to the Converted Indebtedness,
(3) the Holders have not assigned or transferred any claim they are releasing,
nor have they purported to do so, and (4) the Holders will execute any and all
other documentation as may be necessary to implement and confirm the provisions
of this Release.
 
The Holder hereby represents and confirms that it:
 
(a)            Information on the Company.  Holder has been furnished with or
has had access to such information and materials concerning the Company as have
been requested by Holder.  In addition, Holder may have received in writing from
the Company such other information concerning its operations, financial
condition prospects and other matters as Holder has requested in writing (such
other information is collectively the "Other Written Information") and
considered all factors Holder deems material in deciding on the advisability of
acquiring in the Shares.
 
(b)  Holder has adequate means of providing for current needs and contingencies,
has no need for liquidity in the investment, and is able to bear the economic
risk of an investment in the Shares offered by the Company of the size
contemplated.  The Holder represents that the Holder is able to bear the
economic risk of the investment and at the present time could afford a complete
loss of such investment.  The Holder has had a full opportunity to inspect the
books and records of the Company and to make any and all inquiries of The
Company’s officers and directors regarding the Company and its business as the
Holder has deemed appropriate.


(c)           Information on Holder.  The Holder is, and on each date on which
the Holder continues to own restricted securities will be, an “Accredited
Investor” as defined in Rule 501(a) under the Securities Act. In general, an
“Accredited Investor” is deemed to be an institution with assets in excess of
$5,000,000 or individuals with a net worth in excess of $1,000,000 (excluding
such person’s residence) or annual income exceeding $200,000 or $300,000 jointly
with his or her spouse.  Notwithstanding the foregoing, if the Holder is a
Non-U.S. Person (a “Reg S Person”), such Holder hereby represents that the
representations contained in paragraphs (1) through (7) of this section are true
and correct with respect to such Holder:
 
(1)           (i) the issuance and sale to such Reg S Person of the Shares is
intended to be exempt from the registration requirements of the Securities Act,
pursuant to the provisions of Regulation S; (ii) it is not a “U.S. Person,” as
such term is defined in Regulation S, and is not acquiring the Shares for the
account or benefit of any U.S. Person; and (iii) the offer and sale of the
Shares has not taken place, and is not taking place, within the United States of
America or its territories or possessions.  Such Reg S Person acknowledges that
the offer and sale of the Shares has taken place, and is taking place in an
“offshore transaction,” as such term is defined in Regulation S.


(2)           Such Reg S Person acknowledges and agrees that, pursuant to the
provisions of Regulation S, the Shares cannot be sold, assigned, transferred,
conveyed, pledged or otherwise disposed of to any U.S. Person or within the
United States of America or its territories or possessions for a period of one
year from and after the Closing Date, unless such Shares are registered for sale
in the United States pursuant to an effective registration statement under the
Securities Act or another exemption from such registration is available.  Such
Reg S Person acknowledges that it has not engaged in any hedging transactions
with regard to the Shares.


(3)           Such Reg S Person consents to the placement of a legend on any
certificate, note or other document evidencing the Securities and understands
that the Company shall be required to refuse to register any transfer of
securities not made in accordance with applicable U.S. securities laws.


(4)           Such Reg S Person is not a “distributor” of securities, as that
term is defined in Regulation S, nor a dealer in securities.


(5)           Such Reg S Person understands that the Shares have not been
registered under the Securities Act, or the securities laws of any state and are
subject to substantial restrictions on resale or transfer.  The Shares are
“restricted securities” within the meaning of Regulation S and Rule 144,
promulgated under the Securities Act.


(6)           Such Reg S Person acknowledges that the Securities may only be
sold offshore in compliance with Regulation S or pursuant to an effective
registration statement under the Securities Act or another exemption from such
registration, if available.  In connection with any resale of the Securities
pursuant to Regulation S, the Company will not register a transfer not made in
accordance with Regulation S, pursuant to an effective registration statement
under the Securities Act or in accordance with another exemption from the
Securities Act.


(7)           Such Reg S Person makes the representations, declarations and
warranties as contained in this subsections (1)-(7) with the intent that the
same shall be relied upon by the Company in determining its suitability as a
purchaser of such Shares.
 
 
1

--------------------------------------------------------------------------------

 


(d)           Acquisition of Shares.  Holder will acquire its Shares as
principal for its own account for investment only and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof.


(e)           Compliance with Securities Act.   Holder understands and agrees
that its Shares have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based in part on the accuracy of
the representations and warranties of Holder contained herein), and that such
Shares must be held indefinitely unless a subsequent disposition is registered
under the 1933 Act or any applicable state securities laws or is exempt from
such registration.


(f)           Legend.  The initial certificate evidencing the Shares shall bear
the following or similar legend:
 


For U.S. Persons:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.
 
For Non-U.S. Persons
 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”) PURSUANT TO REGULATION S UNDER THE 1933
ACT.  ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE
BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED IN REGULATION S PROMULGATED
UNDER THE SECURITIES ACT) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT.
 


(g)           Communication of Offer.  The offer to acquire the Shares was
directly communicated to Holder by The Company.  At no time was Holder presented
with or solicited by any leaflet, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or solicited
or invited to attend a promotional meeting otherwise than in connection and
concurrently with such communicated offer.


(h)           Restricted Securities.   Notwithstanding anything to the contrary
contained in this Agreement, a Holder may transfer (without restriction and
without the need for an opinion of counsel) the Shares to its Affiliates (as
defined below) provided that each such Affiliate is an “accredited investor”
under Regulation D and such Affiliate agrees to be bound by the terms and
conditions of this Agreement.  For the purposes of this Agreement, an
“Affiliate” of any person or entity means any other person or entity directly or
indirectly controlling, controlled by or under direct or indirect common control
with such person or entity.  Affiliate includes each parent or subsidiary of a
Party.  For purposes of this definition, “control” means the power to direct the
management and policies of such person or firm, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise.


(i)           No Governmental Review.  Holder understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Shares or the suitability of the
investment in the Shares nor have such authorities passed upon or endorsed the
merits of the offering of the Shares
 
If any provision in this Release is found to be unenforceable, all other
provisions will remain fully enforceable. This Release binds the Holders’ heirs,
administrators, representatives, executors, successors, and assigns, and will
insure to the benefit of all Released Parties and their respective heirs,
administrators, representatives, executors, successors, and assigns.
 
This Release constitutes an integrated, written agreement, expressing the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supersedes any and all prior agreements and understandings,
oral or written, between the parties, except as otherwise provided herein.
 
This Release shall be governed by and construed in accordance with the laws of
the State of New York, without regard to its conflicts of law principles.  Any
dispute regarding this Release or related to the Indebtedness or the Converted
Indebtedness, as the case may be, shall be resolved in the federal or state
Courts located in New York, without a jury (which is hereby expressly waived).
 
Each of the parties hereto acknowledge that he: (a) has carefully read this
Release in its entirety; (b) has been advised to consult and has been provided
with an opportunity to consult with legal counsel of his choosing in connection
with this Release; (c) fully understands the significance of all of the terms
and conditions of this Release and has discussed them with his independent legal
counsel or has been provided with a reasonable opportunity to do so; (d) has had
answered to his satisfaction any questions asked with regard to the meaning and
significance of any of the provisions of this Release; and (e) is signing this
Release voluntarily and of his own free will and agrees to abide by all the
terms and conditions contained herein.
 
 
2

--------------------------------------------------------------------------------

 
 
 
JOYTOTO CO, LTD.
       
By:
/s/ Seong Sam Cho     Name: Seong Sam Cho     Title: Chief Executive Officer    
   

 
POLLEX, INC.
       
By:
/s/ Seong Yong Cho                                     Seong Yong Cho,
President                                                                           
             



                                                          
      
 
3

